Title: To Benjamin Franklin from Mme. Roger Rossard des Naudins, 16 May 1777: résumé
From: Naudins, Mme. Roger Rossard des
To: Franklin, Benjamin


<Châteaudun, May 16, 1777, in French: Through a mutual acquaintance you have shown interest in the fate of our son. Let me explain our circumstances. My husband and I, allied with some of the first families of the provinces, have five children, equally dear to us, whom we have educated as best we could. If our fortunes had matched our feelings, our three sons would have gone into the army; but only the eldest did. The other two became officers on merchantmen, and are enrolled in the gendarmerie to be sure of secure berths when they return. The older of these two, after a two-year voyage to Gabon, decided to enter the service of New England. We do not know where he is or what he is doing, and are anxious. He would by choice, I suspect, have joined the navy, for after eight and a half years at sea he knows his business and loves it. If you could help us find him and learn that he is doing his duty with honor, and earning his superiors’ respect, our worries would be over. He is twenty-four, named Rossard de Villié; I enclose a letter for him, and should be most grateful if you would forward it.>